In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00461-CV

DARRIEN JAMAL GORDON, Appellant           §    On Appeal from the 153rd District
                                               Court

                                          §    of Tarrant County (153-280663-15)
V.
                                          §    March 7, 2019
DAVID REDELSPERGER, Appellee              §    Opinion by Justice Bassel


                        JUDGMENT ON REMITTITUR

      We withdraw our February 14, 2019 judgment and substitute the following.

      David Redelsperger having accepted the suggestion to remit $125,000 for the

amount of the past and future physical impairment award and in accordance with the

terms of our original judgment providing that the judgment of the trial court would be

affirmed if the suggested remittitur were accepted, we hold that there was no error in

the trial court’s judgment. It is ordered that the judgment of the trial court is

affirmed.
      It is further ordered that each party shall bear his own costs of this appeal, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Dabney Bassel
                                         Justice Dabney Bassel